Citation Nr: 0948259	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-33 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected degenerative disc disease 
(DDD) of the lumbar spine at L3-5, (exclusive of the period 
from February 14, 2005 to March 31, 2005, during which time a 
temporary total evaluation was assigned pursuant to 38 C.F.R. 
§ 4.30).  

2.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected degenerative changes of the 
cervical spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 
1975 and from February 1981 to December 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
assigned a temporary total evaluation for the service-
connected DDD of the lumbar spine effective on February 14, 
2005, and a 20 percent evaluation from April 1, 2005.  

The July 2005 rating decision also increased the evaluation 
of the service-connected degenerative changes of the cervical 
spine from 10 percent to 20 percent effective on March 30, 
2005 (the date of the Veteran's claim for increase).    

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in May 2009.  A transcript 
of the hearing has been associated with the claims file.  

During the Board hearing, the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  During the period of the appeal, the service-connected 
postoperative residuals of DDD of the lumbar spine is shown 
to be productive of a disability picture that more nearly 
approximates that of a functional loss due to pain that 
equated with forward flexion of the thoracolumbar spine 
restricted to less than 30 degrees.  

3.  During the period of the appeal, the service-connected 
degenerative changes of the cervical spine is not shown to 
have been manifested by more than forward flexion of the 
cervical spine worse than 15 degrees or the combined range of 
motion of the cervical spine not less than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, and there is no 
evidence of incapacitating episodes.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the 
criteria for the assignment of an increased evaluation of 40 
percent for the service-connected degenerative disc disease 
of the lumbar spine are more suitably applied in this case.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  
4.59, 4.71a, including the General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).  

2.  The criteria for the assignment of an increased 
evaluation in excess of 20 percent for the service-connected 
degenerative changes of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  4.59, 
4.71a, including the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Adequate notice in increased evaluation cases further 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (3) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part Nos. 2008-7150, 2008-7115 (Fed. Cir. 
September 4, 2009).  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in March 2006 
advising him that to establish entitlement to an increased 
rating for a service-connected disability, the evidence must 
show that the condition has become worse.  

The RO's March 2006 letter also informed the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  
Further, the RO sent the Veteran a letter in May 2008 
satisfying the (amended) notice requirements of Vazquez-
Flores.  

Finally, the RO's March 2006 letter advised the Veteran that 
VA is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

In short, the Board finds that the Veteran has received 
notice of the elements required to support his claims, and 
notice of what evidence, if any, will be obtained by the 
Veteran and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the Veteran's 
claims were fully developed and readjudicated after all 
required notice was provided in a November 2008 Supplemental 
Statement of the Case (SSOC).  

Accordingly, as the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the service treatment record (STR) is on file, and the 
claims file includes medical records from those VA and non-VA 
medical providers that the Veteran identified as having 
relevant records.  Neither the Veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that any other VA or non-VA medical providers have additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

In fact, the Veteran and his representative specifically 
asserted during the May 2009 Board hearing that in their 
opinion the record was complete.  

Second, the Veteran was afforded two VA examinations, most 
recently in November 2008, for the purpose of evaluating the 
severity of his service-connected cervical spine and lumbar 
spine disabilities.  

The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe 
the Veteran's spine disabilities in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  

To the extent that the VA examiners did not have access to 
the claims file in relation to their examinations, the Board 
notes that the examiners reviewed the VA treatment records.  
The VA examiner also relied on a history as reported by the 
Veteran, which history, the Board notes, is consistent with 
the medical history documented in the claims file.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008)  
(explaining that review of the claims file "is not a magical 
or talismanic set of documents," and that a physician can 
also become aware of the relevant  medical history through a 
factually accurate medical history reported by the Veteran); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(explaining that the Court had never decided that in every 
case a medical examiner must review all prior medical records 
before issuing a medical opinion or diagnosis).  

The Veteran also reported during his May 2009 VA examination 
that he could not remember the November 2008 VA examiner 
using a goniometer during to measure the Veteran's range of 
motion.  The Board notes in this regard that according to the 
provisions of 38 C.F.R. § 4.46, use of a goniometer is 
"indispensable;" the regulation does not, however, require 
use of a goniometer.  

Further, the Veteran's assertions at the hearing were 
equivocal, and the VA examination report contains no 
indication that the VA examiner did not use a goniometer to 
measure the Veteran's ranges of motion; in fact, the examiner 
stated the measurements in specific degrees.  

Also, there is a presumption of regularity establishing that 
a government official has "properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (quoting U.S. v. Chemical Foundation, 272 U.S. 1, 14-
15 (1926)).  The Board finds that the Veteran's equivocal 
hearing testimony does not rebut the presumption of 
regularity.  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation.  

The Board accordingly finds no reason to remand for further 
examination to evaluate the severity of either condition at 
this time.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument and 
additional documentary evidence in support of his claims.

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claims.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is presently seeking evaluations higher than 20 
percent for his service-connected cervical and lumbar spine 
disabilities.  

By way of history, the Board notes that in a July 2005 rating 
decision, the RO assigned a temporary evaluation of 100 
percent for the service-connected lumbar spine disability, 
for the period from February 14, 2005 to March 31, 2005, due 
to a period of convalescence following the Veteran's February 
2005 lumbar laminectomy and fusion of L4-5.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A claimant, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Accordingly in this case, the Board has considered all 
evidence of severity within one year prior to the date of the 
Veteran's claim for an increased rating, which was received 
in March 2005, and the Board has considered whether "staged 
ratings" are warranted.  The Board's adjudication of that 
claim, accordingly, meets the requirements of Hart.  

Effective September 26, 2003, disabilities of the spine, 
including the Veteran's service-connected cervical spine and 
service-connected lumbar spine disabilities, are evaluated 
under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  Under the General Rating Formula 
(including Diagnostic Codes 5235 to 5243), the criteria are 
to be applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are evaluated separately 
under an appropriate diagnostic code.  General Rating 
Formula, Note (1). 


The schedular criteria are as follows:  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or  less; or, favorable ankylosis 
of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
entire spine.  
 
For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Further, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  General Rating Formula, Note (5).  

Disabilities of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  General Rating Formula, Note (6).  

Intervertebral disc syndrome (IVDS), under DC 5243, is to be 
evaluated either under the General Rating Formula (above), 
or, alternatively, under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.

The schedular criteria for incapacitating episodes are as 
follows:

A 10 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent rating is assigned intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  

A 40 percent rating is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

A 60 percent rating contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Incapacitating 
Episodes Formula, Note (1).  If IVDS is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
Incapacitating Episodes Formula, Note (2).

Finally, when rating musculoskeletal disabilities, such as 
disabilities of the spine, factors in addition to those 
contained in the applicable rating code must also be 
considered.  The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination, and 
functional impairment due to pain must also be considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The medical evidence in the present case demonstrating the 
severity of the Veteran's service-connected spine 
disabilities during the period under review first consists of 
the results of a June 2005 VA spine examination.  

The June 2005 VA examiner did not have the claims file for 
review, but provided a detailed history of the service-
connected disabilities.  The examiner also documented the 
current complaints, which consisted of increased pain and a 
L4-5 fusion in March 2005.  

The Veteran asserted that he had noticed very little change 
in his lumbar spine condition following the operation.  He 
continued to walk in a bent forward flexion position, his 
legs felt weak, and he had lumbar pain persisting and 
radiating with numbness and tingling down the bilateral lower 
extremities.  

The Veteran described the pain as a deep dull ache with sharp 
stabbing pains in the buttocks.  The Veteran also indicated 
that he wore a back brace for most of the day, and he had to 
change positions throughout the day due to discomfort.  He 
could not sit, stand, or walk for any length of time without 
needing to change positions, and he could not lift anything.  

The Veteran also reported using a cane daily since the 
surgery and having difficulty sleeping, but denied bladder 
and bowel changes.  

The Veteran further reported to the VA examiner that he had 
returned to work 4 weeks following the operation and worked 
25 to 38 hours per week at a drug store.  He did no lifting 
at his job.  He was also going to college part-time.  He 
tried to walk up to a mile per day for exercise, but could 
not often complete the mile.  

On examination of the lumbar spine, the VA examiner found 
that the Veteran ambulated with a cane upon which he leaned 
with a forward flexion stance of posture of approximately 20 
degrees.  His posture became more erect as he ambulated.  The 
VA examiner observed that the Veteran was in mild to moderate 
degree of pain.  

The lumbar spine also had poor alignment with loss of the 
natural curve of the lumbar region.  Palpation of the 
thoracolumbar spine caused an increase in pain.  Further, 
there were palpable muscle spasms in the right and left 
lateral aspects of the thoracolumbar spine, and there was 
positive sciatic pain to the bilateral buttocks.  Deep tendon 
reflexes were 2 plus in the left patella and 1 plus in the 
right patella; right Achilles was absent, left Achilles was 2 
plus.  Sensation of the left lower extremity was slightly 
diminished.  

Upon range of motion testing of the lumbar spine, the VA 
examiner found flexion to 55 degrees with pain beginning at 
40 degrees, extension was to 20 degrees, right lateral 
flexion was to 10 degrees with an increase in pain, and left 
lateral flexion was to 15 degrees with an increase in pain.  
The Veteran was unable to tolerate lateral rotation.  
Straight leg raise (SLR) testing was positive on the left.  
Repetition caused an increase in pain, weakness, 
fatigability, but did not cause further limitation of motion 
or incoordination.  

The June 2005 VA examiner further reviewed X-ray studies of 
the lumbar spine from May 2005, which revealed stable 
examination of the lumbar spine status post fusion. 

On examination of the cervical spine, the VA examiner found 
that it was in good alignment.  There were palpable muscle 
spasms to the trapezius radiating to the suprascapular region 
and there was a moderate to severe degree of tenderness on 
palpation.  There was no redness, swelling or heat.  

On range of motion testing of the cervical spine, the VA 
examiner found flexion to 30 degrees, extension to 40 
degrees, left lateral and right lateral flexion to 35 
degrees, and left and right rotation to 75 degrees.  There 
was an increase in pain throughout the range of motion; 
repetition increased the pain, weakness, fatigue, and 
incoordination, but did not change the range of motion.  Deep 
tendon reflexes of the bilateral upper extremities were 2 
plus equal and normal, and sensation was full.  

Based on the results of the examination, the VA examiner 
diagnosed a spinal disc condition with fusion of the lumbar 
spine; residual arthralgia; spasm and paresthesias residuals.  
With regard to the cervical spine, the VA examiner diagnosed 
cervical spine strain.  

The VA outpatient treatment records from July 2005 to January 
2006 show that the Veteran was treated for complaints related 
to his service-connected spine disabilities; the complaints 
included pain, sciatica, and a burning sensation.

A February 2006 VA X-ray study of the lumbar spine revealed 
no changes from a September 2005 study; there was no evidence 
of fracture, subluxation or compression fracture.  The 
impression was that of lumbar spine within normal limits 
status post fusion.  

A September 2006 VA cervical spine X-ray study revealed no 
evidence of disc space narrowing, fracture or subluxation or 
significant osseous or soft tissue abnormality.  The 
impression was that of negative examination.  

The VA treatment notes from September 2006 VA show that the 
Veteran had returned to work and was also going to school, 
but continued to complain of neck pain, rated as 6 out of 10, 
and back pain, rated as 8 out of 10.  The Veteran complained 
that the pain caused limitations on his sleep, walking, 
employment, and daily activities, and was triggered by 
lifting, sitting, standing and walking.

The VA outpatient treatment records from October 2006 to 
October 2008 show that the Veteran continued to undergo 
regular treatment for symptoms associated with his complaints 
of low back and neck pain, which he variously rated as from 5 
to 10 out of 10, with numbness and radiation to the upper and 
lower extremities.  

In October 2008, the Veteran complained of worsening low back 
pain, which had been slightly relieved by a September 2008 
epidural steroid injection (ESI).  

An October 2008 VA psychiatric consultation note shows that 
the Veteran complained of being able to work only part-time 
due to his physical and mental health issues.  

The record on appeal also includes non-VA treatment records 
from June 2008 to August 2008 consistent with the prior 
treatment records showing that the Veteran complained of low 
back pain with persistent left leg pain aggravated by 
standing and with no alleviating factors.  A physical 
examination in June 2008 notes "abnormal" range of motion 
testing.  

In connection with the non-VA treatment, the record includes 
results of a July 2008 lumbar spine magnetic resonance 
imaging (MRI) scan.  The MRI revealed status post interval 
laminectomy L4 and L5, and spinal fusion L4-5 with Ray cages 
in place; the spine was stabilized by rods affixed by 
transpedicle screws at L4 and L5 bilaterally; there was no 
metallic canalicular impingement.  Also, at the fused level, 
there was no longer any listhesis; there was no disc 
protrusion, sequestration, canal stenosis, root displacement 
or signs of epidural fibrosis; there was mild osteophytic 
foraminal narrowing without root effacement.  Below the 
fusion at L5-S1, there was a disc bulge without root 
displacement; there was foraminal narrowing bilaterally with 
effacement of the exiting L5 roots aggravated by facet 
hypertrophy and intraforaminal disc, but this had not 
changed.  There was no indication of vertebral osteomyelitis 
or discitis; and there was no dorsal or lateral inflammatory 
collection.  Finally, at L3-4, above the fusion, there was 
mild protrusion of disc with inferior extrusion; the right L4 
root was displaced and compressed slightly; with facet 
hypertrophy, the canal had become mildly stenotic; there was 
foraminal narrowing mildly bilaterally with effacement of the 
exiting right L3 root aggravated by facet hypertrophy; the 
root was not compressed; there was no annular tear at that 
level.  

In November 2008, the Veteran underwent a second VA 
examination.  The examiner did not have the claims file for 
review, but reviewed the medical records.  The examiner also 
documented a detailed history of the cervical spine and low 
back disabilities.  The VA examiner further noted that the 
Veteran reported working part-time; he was required to sit 
and stand for work.  He had no history of hospitalization.  

With regard to the lumbar spine, the examiner documented that 
the Veteran's current complaints consisted of baseline pain, 
which he rated as 6 to 7 out of 10 following the 2004 spinal 
fusion, with flare-ups to 8 out of 10 after standing for 
longer than one hour.  

The Veteran indicated that he had pain radiating down the 
bilateral lower extremities, left greater than the right, but 
without loss of bowel or bladder continence; he did endorse 
some bladder urgency.  

Further, the Veteran reported that used a cane for walking 
any distances greater than 20 feet; he was able to walk 
approximately 25 yards.  He used prescription pain medication 
for relief.  

The Veteran reported having severe flare-ups lasting 1 to 2 
days and occurring every 2 to 3 weeks, precipitating by 
lifting and alleviated by rest and medication; during a 
flare-up, he was unable to perform normal daily activities.  

On examination of the lumbar spine, the VA examiner found 
that there was no spasm, atrophy, guarding or weakness, but 
pain with motion and tenderness.  The posture and head 
position were normal, and there was symmetry in appearance.  
He walked with an antalgic gait, and there was lumbar 
flattening, but no other abnormal spine curvatures.  

Neurological testing of the lower extremities revealed 
decreased sensation of the left lateral calf and dorsum of 
the foot.  There was no thoracolumbar spine ankylosis.  

On range of motion testing of the lumbar spine, the VA 
examiner found flexion to 70 degrees with onset of pain at 60 
degrees; extension to 15 degrees with onset of pain at 10 
degrees; left and right lateral flexion to 20 degrees with no 
limitation of motion due to pain; and left and right lateral 
rotation were to 20 degrees with no limitation of motion due 
to pain.  Laseque sign was negative, and there was no 
additional loss of motion on repetitive use.  

The VA examiner also reviewed the results of a February 2006 
lumbar spine X-ray study showing lumbar spine within normal 
limits status post fusion, unchanged since September 2005.  

Based on the results of the lumbar spine examination, the VA 
examiner diagnosed thoracolumbar spine DDD with left lower 
extremity radiculopathy and symptoms of right lower extremity 
radiculopathy without sensory-neuro deficits.  

The VA examiner opined that the Veteran's lumbar spine 
symptoms caused significant effects on his usual occupation 
and functional limitations consisting of decreased mobility, 
and problems lifting and carrying.  

With regard to the cervical spine, the VA examiner documented 
the Veteran's complaints of 2 weeks of neck pain and 
radiation to the left shoulder with a baseline of pain he 
rated as 6 out of 10, which had increased from 5 out of 10 
during the prior 2 weeks.  The pain, according to the 
Veteran, increased to 8 out of 10 with certain movements, but 
he had no other evaluation or treatment of the neck.  

On examination of the cervical spine, the VA examiner found 
no spasm, atrophy, guarding, or weakness, but there was pain 
with motion and tenderness.  Neurological testing of the 
upper extremities was normal, and there was no cervical spine 
ankylosis.  

On range of motion testing, the VA examiner found flexion to 
40 degrees with onset of pain at 40 degrees; extension to 40 
degrees with onset of pain at 30 degrees; lateral flexion was 
to 35 degrees with onset of pain at 30 degrees; right lateral 
rotation was to 70 degrees with onset of pain at 60 degrees; 
and left lateral rotation was to 75 degrees with onset of 
pain at 60 degrees.  There was no additional limitation of 
motion on repetitive use.  

The VA examiner also noted the results of a March 2008 
cervical spine X-ray study, which reported an assessment of a 
negative examination.  

Based on the results of the examination, the VA examiner 
diagnosed cervical spine DDD with no significant effects on 
the Veteran's usual occupation or daily activities.

Following the VA examination, the medical evidence consists 
of a May 2009 letter from a VA physician, who wrote that the 
Veteran had chronic low back pain, status post laminectomy 
and spinal fusion with no significant improvement.  It was 
expected his symptoms will persist permanently due to 
multiple failed treatments.  

In support of his claim, the Veteran testified at a hearing 
in May 2009.  With regard to his service-connected cervical 
spine disability, the Veteran testified that he could move it 
a little, but would feel a snap or pop; sometimes, his neck 
would lock for 10 to 20 seconds after turning it.  He 
especially had trouble looking up and looking around, such as 
when backing up a car.  He also had some tingling into the 
left arm.  

With regard to his lumbar spine, the Veteran testified at the 
hearing that he had limited side-to-side motion, and if he 
bent over for any length of time, he could straighten back up 
afterwards.  The pain radiated to both legs, but mainly to 
the left leg, and his left leg got numb even while lying in 
bed.  Also, he used a cane, but no lift chair or other 
assistive devices.  

With regard to his functional limitations, the Veteran 
testified that he had trouble doing activities he used to 
enjoy like golfing, bowling, and he had diminished intimacy 
with his wife.  He was working as a cashier at a gas station, 
which was sedentary and he had been given a stool.  
Otherwise, he did little around the house.  For instance, his 
wife did all the lawn work because he could not stand for any 
length of time.  

Finally, the record on appeal contains two letters from the 
Veteran's manager at his place of employment.  

First, in a September 2008 letter, the manager explained that 
the Veteran was an extremely hard worker, but had trouble 
with concentration due to his medication.  He often had to be 
asked the same question 2 to 3 times before getting an 
answer.  This problem was exacerbated if customers 
interrupted the Veteran's train of thought.  He also had 
balance problems due to his knee disabilities.  

The manager also explained that she had had to transfer the 
Veteran to a day shift, because he could not complete the 
lifting responsibilities of the night shift.  He had to be 
allowed a small stool because he had trouble standing for 
long periods.  

Second, in a May 2009 letter, the manager clarified that she 
had been the Veteran's immediate supervisor for the prior two 
years.  As such, she found that the Veteran was limited in 
the amount of work he could accurately accomplish due to 
limitations in his physical and mental capabilities; his 
medications were a contributing factor.  For example, he 
could not sit or stand for long periods due to pain and 
numbness/burning, which also limited his ability to 
concentrate.  The manager emphasized that the Veteran had 
never missed a day of work despite the intensity of his pain 
and was always willing to cover someone else's shift.  

Other submitted service medical facility note that, in June 
2008, the motion of the lumbosacral spine was abnormal and 
that straight leg raising was positive on examination.  The 
assessment was that of lumbago with history of a fusion with 
worsening pain.  


A.  Evaluation of the Lumbar Spine

In comparing the Veteran's symptoms during the period of 
appellate review, as noted, to the rating criteria, the Board 
finds that the service-connected DDD of the lumbar spine does 
not meet the criteria for assignment of the next higher, 40 
percent, rating.

As indicated, the next higher evaluation is warranted where 
there is forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  See 38 C.F.R. § 4.71a.  

Here, the VA examinations in June 2005 and November 2008 
revealed no indication of ankylosis.  Further, flexion was to 
40 degrees due to pain in June 2005, and flexion was to 60 
degrees with pain in November 2008.  

However, taking into consideration the factors of Deluca, the 
Board finds the service-connected low back disability picture 
to more closely resemble the criteria for the assignment of a 
40 percent evaluation based on a demonstrated functional 
limitation due to pain and other factors approaching that of 
restriction of forward flexion of the thoracolumbar spine to 
30 degrees or less.  

The recently submitted non-VA treatment records in general 
support this finding, in showing that the abnormal low back 
motion with increasing low back pain and MRI results in July 
2008 showing disc bulging below the already noted fusion and 
mild disc protrusion at L4 with slight compression of the L4 
root.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, an increased rating of 40 percent, but no 
more for the service-connected low back disability is 
warranted for the period of the appeal.  

To the extent the Veteran is shown to have symptoms radiating 
into the bilateral lower extremities, the Board again notes 
that service connection has previously been granted for right 
and left leg cryptogenic sensorimotor polyneuropathy.  

A January 2002 RO rating decision shows that service 
connection was granted for the disabilities characterized by 
symptoms of pain and numbness in the lower extremities.  

As separate evaluations have been assigned for the Veteran's 
disabilities of the lower extremities, separately evaluating 
the symptomatology under the disabilities of the spine would 
be impermissible pyramiding.  See 38 C.F.R. § 4.14 (2009).  

Plus, a higher evaluation is not warranted on the basis of 
incapacitating episodes, because there is no evidence of bed 
rest prescribed by a physician.  To the extent the Veteran 
underwent a period of convalescence following his February 
2005 laminectomy and disc fusion, he has, as indicated, been 
previously awarded a temporary total (100 percent) evaluation 
for the period of convalescence from February 14, 2005 to 
March 31, 2005, pursuant to 38 C.F.R. § 4.30.  

Finally, "staged ratings" are not warranted for the 
service-connected lumbar spine disability, because the 
schedular criteria for a higher rating were met for the 
period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.  


B.  Evaluation of the Cervical Spine

In comparing the Veteran's symptoms during the period of the 
appeal, as noted, to the rating criteria, the Board finds 
that the Veteran's service-connected degenerative changes of 
the cervical spine does not meet the criteria for assignment 
of the next higher, 30 percent, rating.  

As indicated, a 30 percent rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Here, however, VA examinations in June 2005 and November 2008 
revealed no indication of ankylosis.  Further, flexion was to 
30 degrees in June 2005, and flexion was to 40 degrees with 
pain in November 2008.  

Accordingly, even when taking into consideration the factors 
of Deluca, the Veteran's symptoms do not meet the criteria 
for a higher evaluation.  The private treatment records are 
consistent with the VA examiners' findings.  

To the extent the Veteran's complaints during the period 
under review are shown to include pain radiating into the 
upper extremities, assignment of a separate rating is not 
warranted.  The rating criteria require objective neurologic 
abnormalities, but the Veteran's complaints are subjective, 
and there are no objectively diagnosed neurologic disorders 
of the upper extremities.  

In fact, on VA examination in November 2008, neurologic 
testing of the upper extremities was normal.  Accordingly, a 
separate evaluation is not warranted on the basis of 
neurologic abnormalities of the upper extremities.  

Plus, a higher evaluation is not warranted on the basis of 
incapacitating episodes because there is no evidence of bed 
rest prescribed by a physician due to the service-connected 
cervical spine disability.  

Finally, "staged ratings" are not warranted for the 
service-connected cervical spine disability, because the 
schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.


C.  Extraschedular Consideration

The assigned ratings in this case are based on established 
schedular criteria.  To afford justice in exceptional 
situations, an extraschedular rating may also be provided.  
38 C.F.R. § 3.321(b).  However, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule.  

Although the Veteran's immediate supervisor wrote in 
September 2008 and May 2009 describing the Veteran's 
limitations, the employer attributed the Veteran's 
limitations to a combination of his knee disabilities and 
other limitations, rather than his service-connected cervical 
spine and lumbar spine disabilities alone.  

Further, the supervisor emphasized that the Veteran had lost 
no days of work due to his spine disabilities.  The Veteran's 
assertions are consistent with his supervisor's letters, and 
do not show marked interference with employment in excess of 
that contemplated by the rating schedule.  

Plus, there is no indication of frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  The November 2008 VA examiner specifically noted 
that there was no history of hospitalization.  The Board 
again notes that although the Veteran was hospitalized in 
February 2005, he received a temporary total (100 percent) 
disability rating for this period of hospitalization.  


ORDER

An increased evaluation of 40 percent, but not higher for the 
service-connected degenerative disc disease (DDD) of the 
lumbar spine at L3-5, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased evaluation in excess of 20 percent for the 
service-connected degenerative changes of the cervical spine 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


